PER CURIAM.
In this case the defendant was convicted of criminal activity in drugs, specifically, the furnishing of Ritalin tablets. The issue raised on appeal is identical to that raised in State v. Johnson (Chester Leon), 26 Or App 651, 554 P2d 624 (1976). However, the posture is different. The two cases came before different trial judges of the same judicial district. In the case of Chester Johnson the trial judge found a violation of discovery statutes; in the case at bar the trial judge found to the contrary. State v. Johnson (Chester Leon), supra, is dispositive.
Reversed and remanded.